         Case 1:89-cr-00346-LAP Document 927 Filed 01/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  89 CR. 346 (LAP)
-against-
                                                        ORDER
ROBERT PANTON,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Panton’s pro se motion to

vacate his conviction (dkt. no. 926), which was submitted by Mr.

Protass as an attachment to his letter dated January 4, 2021

(dkt. no. 925-1).

    The Government shall respond to Mr. Panton’s motion to

vacate no later than February 8, 2021.          Mr. Panton may file any

reply no later than March 1, 2021.

    The Clerk of Court is respectfully directed to mail a copy

of this order to Mr. Panton at the following address: Robert

Panton, A#031-257-320, Boone County Jail, P.O. Box 898,

Burlington, KY 41005.

    SO ORDERED.

Dated:       New York, New York
             January 6, 2021


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge

                                       1
